DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolls-Royce (EP 1 277 919).
As to claim 1, Rolls-Royce discloses a composite laminate 40 for connection to an attachment component in a load-introduction joint (casing 40 is wound in layers of polyamide fibrous material, thus defining a composite laminate; paragraphs [0032,0033]), the composite laminate comprising: 
an opening 92,116 that comprises an inner peripheral sidewall and extends between opposing sides of the composite laminate, the opening being adapted to receive a load-introduction component 78,90 of the load-introduction joint therethrough such that the load-introduction component comes at least partly in direct contact with the inner peripheral sidewall of the opening in a normal operation mode of the load-introduction joint (in a normal operation mode, pin 90 comes in direct contact with the inner sidewall of opening 92,116 prior to compression or destruction of prefailure indication element 114,118); and 
a prefailure indication element 114,118 that is arranged inside the opening on a portion of the inner peripheral sidewall of the opening, the prefailure indication element being modifiable by the load-introduction component in a prefailure mode of the load-90 through prefailure indication element 114,118 compresses or destroys the prefailure indication element, indicating potential impending failure of composite laminate 40; Figures 4,7,8),
wherein the prefailure indication element is compressed or partially destructed by the load-introduction component of the load-introduction joint in the prefailure mode from the first condition in the normal operation mode to the second condition in the prefailure mode (Figures 4,7,8).  
As to claim 8, Rolls-Royce discloses a load-introduction joint, comprising: 
an attachment component 84; 
a load-introduction component 78,90; and 
a composite laminate 40 that is mounted to the attachment component via the load-introduction component (casing 40 is wound in layers of polyamide fibrous material, thus defining a composite laminate; paragraphs [0032,0033]), the composite laminate comprising: 
an opening 92,116 that comprises an inner peripheral sidewall and extends between opposing sides of the composite laminate, wherein the opening accommodates at least partly the load- introduction component such that the load-introduction component is at least partly in direct contact with the inner peripheral sidewall of the opening in a normal operation mode of the load-introduction joint (in a normal operation mode, pin 90 comes in direct contact with the inner sidewall of 92,116 prior to compression or destruction of prefailure indication element 114,118); and 
a prefailure indication element 114,118 that is arranged inside the opening on a portion of the inner peripheral sidewall of the opening, the prefailure indication element being modifiable by the load-introduction component in a prefailure mode of the load-introduction joint from a first condition in the normal operation mode of the load-introduction joint to a second condition in the prefailure mode for indication of an impending function-affecting failure of the composite laminate (shearing of pin 90 through prefailure indication element 114,118 compresses or destroys the prefailure indication element, indicating potential impending failure of composite laminate 40; Figures 4,7,8),  
wherein the prefailure indication element of the composite laminate is compressable or partially destructable (Figures 4,7,8).  
As to claims 2 and 9, Rolls-Royce discloses a load-introduction joint wherein the opening 92,116 of the composite laminate 40 comprises a first opening diameter when the prefailure indication element 114,118 is in the first condition in the normal operation mode and a second opening diameter when the prefailure indication element is in the second condition in the prefailure mode, and wherein the first opening diameter is no more than 50% of the second opening diameter (Figures 7,8).  
As to claims 4 and 11, Rolls-Royce discloses a load-introduction joint wherein the prefailure indication element 114,118 of the composite laminate 40 is provided inside the opening 116 of the composite laminate at least on a peripheral side of the opening 
As to claims 5 and 12, Rolls-Royce discloses a load-introduction joint wherein the prefailure indication element 114,118 of the composite laminate 40 comprises at least one prefailure indication projection 118 that is arranged on the inner peripheral sidewall of the opening 116 of the composite laminate (Figures 7,8).  
As to claims 6 and 13, Rolls-Royce discloses a load-introduction joint wherein the at least one prefailure indication projection 114,118 is arc-shaped (Figures 7,8).  
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
As to claims 1 and 8, Attorney argues that:
Rolls-Royce fails to disclose a composite laminate wherein the prefailure indication element is compressed or partially destructed by the load-introduction component of the load-introduction joint in the prefailure mode from the first condition in the normal operation mode to the second condition in the prefailure mode, as prefailure indication element is partially sheared; not partially destructed.
90 through prefailure indication element 114,118 compresses or destroys the prefailure indication element, indicating potential impending failure of composite laminate 40; Figures 4,7,8).  
As to claims 1 and 8, Attorney further argues that:
Rolls-Royce fails to disclose a composite laminate wherein the opening is adapted to receive a load-introduction component of the load-introduction joint therethrough such that the load-introduction component comes at least partly in direct contact with the inner peripheral sidewall of the opening in a normal operation mode of the load-introduction joint, as hole 92 forms a gap between the casing 40 and pin 90.
Examiner disagrees.  As to claims 1 and 8, Rolls-Royce discloses a composite laminate wherein the opening 92,116 is adapted to receive a load-introduction component 78,90 of the load-introduction joint therethrough such that the load-introduction component comes at least partly in direct contact with the inner peripheral sidewall of the opening in a normal operation mode of the load-introduction joint (in a normal operation mode, pin 90 comes in direct contact with the inner sidewall of opening 92,116 prior to compression or destruction of prefailure indication element 114,118; Figures 4,7,8).
As to claims 1 and 8, Attorney further argues that:
as casing 40 is made of metal.
Examiner disagrees.  As to claims 1 and 8, Rolls-Royce discloses a composite laminate 40 for connection to an attachment component in a load-introduction joint (casing 40 is wound in layers of polyamide fibrous material, thus defining a composite laminate; paragraphs [0032,0033]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/02/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619